Title: Statement of John Sappington, 13 February 1800
From: Sappington, John,McKee, Samuel, Jr.
To: 


I John Sappington, declare myself to be intimately acquainted with all the circumstances, respecting the destruction of Logans family, & do give in the following narrative a true statement of that affair.
Logans family (if it was his family) was not killed by Craesap, nor with his knowledge, nor by his consent, but by the Greathouse,s and their Associates. They were killed 30 Miles above Wheeling, near the mouth of Yellow creek.—Logans camp was on one side of the river Ohio, and the house where the murder was committed, opposite to it on the other side. They had encamped there only four or five days, and during that time had lived peaceably and neighbourly with the whites on the opposite side untill the very day the affair happened. A little before the period alluded to, letters had been received by the inhabitants from, a man of great influence in that Country, & who was then I believe at Capteener, informing them that war was at hand, and desiring them to be on their guard. In consequence of  those letters & other rumours of the same import almost all the inhabitants fled for safety into the Settlements.—It was at the house of one Baker the murder was committed. Baker was a man who sold rum, & the Indians had made frequent visits at his house, induced probably, by their fondness for that liquor.—He had been particularly desired by Craesap to remove & take away his rum, & he was actually preparing to move at the time of the murder.—The evening before a squaw came over to Bakers house, and by her crying seemed to be in great distress. The cause of her uneasiness being asked, she refused to tell, but getting Bakers wife alone, she told her, that the Indians were going to kill her and all her family the next day, that she loved her, did not wish her to be killed, & therefore told her what was intended, that she might save herself. In consequence of this information, Baker got a number of men to the amt. of 21 to come to his house, and they were all there before morning. A council was held and it was determined, that the men should lie concealed in the back apartment, that if the Indians did come & behaved themselves peaceably, they should not be molested, but if not the men were to shew themselves and act accordingly.
Early in the morning 7 Indians 4 Men and 3 Squaws came over, Logans brother was one of them.—They immediately got rum & all except Logans brother became very much intoxicated.—At this time all the men were concealed, except the man of the house, Baker, & two others who staid out with him.—Those Indians came unarmed. After some time Logans brother, took down a coat and hat belonging to Bakers brotherinlaw, who lived with him, and put them on, & setting his arms akimbo began to strut about, till at length coming up to one of the men, he attempted to strike him saying “white man Son of a bitch.” The white man whom he treated thus, kept out of his way for some time, but growing irritated he jumpt to his gun, & shot the Indian as he was making to the door with the coat and hat on him: The men who lay concealed then rushed out, & killed the whole of them excepting one child which I believe is alive yet. But before this happened, one with two the other with five Indians all naked, painted & armed completely for war were discovered to start from the shore on which Logans camp was.
Had it not been for this circumstance, the white men would not have acted as they did, but this confirmed what the squaw had told before. The white men having killed as aforesaid the Indians in the house ranged themselves along the bank of the river, to receive the Canoes. The Canoe with the two Indians came near, being the foremost.—Our men fired upon them & killed them both.—The other canoe then  went back.—After this two other canoes started the one containing 11 the other 7 Indians painted and armed as the first.—They attempted to land below our men, but were fired upon, had one killed, and retreated, at the same time firing back.—To the best of my recollection there were three of the Greathouse,s engaged in this business. This is a true representation of the affair from beginning to end. I was intimately acquainted with Craesap, & know he had no hand in that transaction. He told me himself afterwards, at Redstone old fort—that the day before Logans people, were killed, he with a small party had an engagement with a party of Indians on Capteener about 44 Miles lower down.—Logans people were killed at the mouth of yellow creek on the 24th. of May 1774 and on the 23d, the day before, Craesap was engaged as already stated.—I know likewise that he was generally blamed for it, & believed by all who were not acquainted with the circumstances, to have been the perpetrator of it. I know that he despised and hated the Greathouse,s ever afterwards on account of it.—I was intimately acquainted with Genl. Gibson, & served under him during the late war,—& I have a discharge from him now lying in the Land office at Richmond to which I refer any person for my character who might be disposed to scruple my veracity. I was likewise at the treaty held by Lord Dunmore with the Indians at Chelicothe. As for the speech said to have been delivered by Logan on that occasion, it might have been or might not for any thing I know—As I never heard of it till long afterwards. I do not believe that Logan had any relations killed except his brother—Neither of the Squaws who were killed was his wife.—Two of them were old women, & the third with her child which was saved, I have the best reason in the world to believe was the wife & child of Genl. Gibson. I know he educated the child & took care of it as if it had been his own.—Whether Logan had a wife or not, I cant say, but it is probable that as he was a chief, he considered them all as his people. All this I am ready to be qualified to at any time—

John Sappington


Attest Saml. McKee Jr
Madison County Feb.y. 13th 1800—
I do certify further, that the above named John Sappington told me, at the same time & place at which he gave me the above narrative, that he himself was the man who shot the brother of Logan in the house as above related, & that he likewise killed one of the Indians in one of the canoes which came over from the opposite shore—
He likewise told me—that Craesap never said an angry word to  him about the matter although he was frequently in company with Craesap, & indeed had been and continued to be in habits of intimacy with that gentleman, & was always befriended by him on every occasion—He further told me that after they had perpetrated the murder, & were flying into the Settlements he met with Craesap (if I recollect right at Redstone old fort) & gave him a scalp, a very large fine one, as he expressed it and adorned with Silver.” This scalp, I think he told me was the scalp of Logans brother, though as to this I am not absolutely certain—
Certified by—
Saml. McKee Jr

